4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage


          From:      bltopaz2 <bltopaz2@aol.com>
             To:     grrcourtreporting <grrcourtreporting@aol.com>
          Date:      Tue, Apr 7, 2015 12:57 am
   Attachments:      FullSizeRender.jpg (2252K), FullSizeRender.jpg (2850K), FullSizeRender.jpg (1119K), FullSizeRender.jpg
                     (2551K), FullSizeRender.jpg (849K)
                                                                                                                   FILED IN
                                                                                                            4th COURT OF APPEALS
                                                                                                             SAN ANTONIO, TEXAS
                                                                                                            04/7/2015 6:11:22 AM
                                                                                                              KEITH E. HOTTLE
                                                                                                                    Clerk




  Sent from my iPhone


     5 Attached Images




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                                                1/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                         2/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                         3/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage


          From:      bltopaz2 <bltopaz2@aol.com>
             To:     grrcourtreporting <grrcourtreporting@aol.com>
          Date:      Tue, Apr 7, 2015 12:59 am
   Attachments:      FullSizeRender.jpg (2194K), FullSizeRender.jpg (688K), FullSizeRender.jpg (2141K), FullSizeRender.jpg
                     (729K), FullSizeRender.jpg (1951K)
                                                                                                                   FILED IN
                                                                                                            4th COURT OF APPEALS
                                                                                                             SAN ANTONIO, TEXAS
                                                                                                            04/7/2015 6:11:22 AM
                                                                                                              KEITH E. HOTTLE
                                                                                                                    Clerk




  Sent from my iPhone


     5 Attached Images




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                                                1/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                         2/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                         3/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage


          From:      bltopaz2 <bltopaz2@aol.com>
             To:     grrcourtreporting <grrcourtreporting@aol.com>
          Date:      Tue, Apr 7, 2015 12:59 am
   Attachments:      FullSizeRender.jpg (836K), FullSizeRender.jpg (2411K), FullSizeRender.jpg (759K), FullSizeRender.jpg
                     (2630K), FullSizeRender.jpg (829K)
                                                                                                                   FILED IN
                                                                                                            4th COURT OF APPEALS
                                                                                                             SAN ANTONIO, TEXAS
                                                                                                            04/7/2015 6:11:22 AM
                                                                                                              KEITH E. HOTTLE
                                                                                                                    Clerk




  Sent from my iPhone


     5 Attached Images




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                                                1/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                         2/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                         3/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage


          From:      bltopaz2 <bltopaz2@aol.com>
             To:     grrcourtreporting <grrcourtreporting@aol.com>
          Date:      Tue, Apr 7, 2015 1:00 am
   Attachments:      FullSizeRender.jpg (2306K), FullSizeRender.jpg (731K), FullSizeRender.jpg (1795K), FullSizeRender.jpg
                     (2014K)
                                                                                                                   FILED IN
                                                                                                            4th COURT OF APPEALS
                                                                                                             SAN ANTONIO, TEXAS
                                                                                                            04/7/2015 6:11:22 AM
                                                                                                              KEITH E. HOTTLE
                                                                                                                    Clerk




  Sent from my iPhone


     4 Attached Images




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                                                1/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                         2/3
4/7/2015                                              https://mail.aol.com/webmail­std/en­us/PrintMessage




https://mail.aol.com/webmail­std/en­us/PrintMessage                                                         3/3